UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1111


ANTON PURISIMA,

                   Plaintiff - Appellant,

             and

UNITED STATES OF AMERICA, “The USA”; DOES 1 – 100, Collectively
“Plaintiffs”,

                   Plaintiffs,

             v.

COUNTY OF ARLINGTON VIRGINIA, “Collectively Defendants”; HUDSON
COUNTY, NEW JERSEY, “Collectively Defendants”; CITY OF NEW YORK,
“City”, “Collectively Defendants”; NEW YORK COUNTY REGISTRAR,
“Collectively Defendants”; DEMOCRATIC PARTY, “Democrats,” “Democrat,”
Political Party, “Collectively Defendants”; DOES 1-5000, “Collectively
Defendants”; ADAM B. SCHIFF, “28 for CA”, “Collectively Defendants”; NANCY
PELOSI, “12 for CA”, “Collectively Defendants”; 42 DEMOCRATIC PARTY
CONGRESS MEMBERS AS OF 2019, “Collectively Defendants”; MARK R.
WARNER; BOB MENENDEZ, “Collectively Defendants”; CORY BOOKER,
“Collectively Defendants”; DIANNE FEINSTEIN, “Collectively Defendants”;
KAMALA D. HARRIS, Democratic; CHUCK SCHUMER, “Collectively
Defendants”; KIRSTEN GILLIBRAND, “Collectively Defendants”, Democratic;
FOURTEEN (14) U.S. SENATORS OF DEMOCRATIC PARTY AS OF 2019,
“Collectively Defendants,”

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00065-LO-JFA)
Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anton Purisima, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anton Purisima appeals the district court’s orders dismissing his amended civil

complaint for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii), and denying his

motions for reconsideration. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Purisima v. Cnty. of

Arlington Va., No. 1:20-cv-00065-LO-JFA (E.D. Va. filed Jan. 24, 2020 & entered Jan. 27,

2020; filed & entered Feb. 5, 2020; filed & entered Mar. 4, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Although Purisima did not file a separate notice of appeal from the court’s March
4, 2020, order denying his second motion for reconsideration, we conclude that we have
jurisdiction to review that order. See Fed. R. App. P. 4(a)(1)(B), (2), (4), (7)(A)(ii); Smith
v. Barry, 502 U.S. 244, 248-49 (1992) (holding that informal brief may act as functional
equivalent of notice of appeal); United States v. Little, 392 F.3d 671, 680 (4th Cir. 2004)
(discussing separate document rule).

                                              3